Citation Nr: 0835162	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-39 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include depression, anxiety, panic attacks, adjustment 
disorder, and agoraphobia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The veteran had active service from August 1971 to July 1974, 
with additional service in the U.S. Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  In May 2008, the veteran presented 
testimony during a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing is of record.  

During the videoconference hearing, the undersigned VLJ 
granted a 30-day abeyance period within which to allow the 
veteran to submit additional evidence.  The record reflects 
that the Board has received VA medical records, a statement 
from the veteran's mother, and a waiver of initial review of 
the evidence by the RO signed by the veteran.  See 38 C.F.R. 
§ 20.800 (2007).  

In reviewing the claims file and the transcript of the May 
2008 hearing, the Board notes that the veteran raised a claim 
for service connection for post-traumatic stress disorder 
(PTSD).  As this claim has not been adjudicated by the RO, it 
is not before the Board, and hence, is referred to the RO for 
appropriate action.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The veteran contends that his claimed psychiatric disability, 
to include depression, anxiety, panic attacks, adjustment 
disorder, and agoraphobia (hereinafter "psychiatric 
disability") is related to his period of service.

A review of the veteran's service treatment records (STR) 
reveals an August 1971 Sick Call Treatment Record in which an 
examiner notes that the veteran was anxious and depressed, 
and the veteran expressed that he (the veteran) didn't feel 
he could make it.  Post-service medical evidence reflects 
that the veteran has been treated by VA and private doctors 
intermittently since July 1997 and has been diagnosed with 
depression, general anxiety disorder (GAD), panic attacks and 
agoraphobia. 

The Board acknowledges the veteran's lack of diagnoses of 
psychiatric disabilities for 23 years after his period of 
service, but notes that he is competent to provide testimony 
concerning factual matters of which he has first-hand 
knowledge, such as experiencing symptoms of psychiatric 
illness (e.g., anxiety and depression).  See e.g., Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In essence, if it is concluded that 
lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim for service connection based on 
that lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991)(nowhere do VA regulations provide that a 
veteran must establish service connection through medical 
records alone); 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Under the regulations, action should be undertaken by way of 
obtaining additional medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period (competent 
lay evidence may establish this prong); and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (The third 
prong of 38 C.F.R. § 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.)

In light of the veteran's report of feeling anxious and 
depressed during service and his diagnoses of psychiatric 
disability post service, the Board finds that the veteran 
should be scheduled for a VA examination that accounts for 
his lay testimony as well as the clinical record.  The 
examiner should evaluate the veteran and render a well-
reasoned medical opinion addressing whether the veteran has a 
psychiatric disability and, if so, whether any such diagnosed 
psychiatric disability is related to service.  The examiner's 
opinion should be based upon consideration of the veteran's 
documented history and assertions through review of the 
claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The 
Board emphasizes to the veteran that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

Furthermore, the Board notes that records of the veteran's VA 
treatment were last obtained in June 2008.  On remand, the 
originating agency should make efforts to obtain any records 
of relevant treatment the veteran may have undergone since 
June 2008, in order to ensure that his claim is adjudicated 
on the basis of an evidentiary record that is as complete as 
possible.  See 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998).  

Additionally, a review of the claims file reveals that, in 
his March 2007 application for benefits (VA Form 21-526), the 
veteran checked a box indicating that he had a claim for or 
was receiving disability benefits from the Social Security 
Administration (SSA).  Based on the application completed by 
the veteran in preparation for the present claim, it would 
appear that the veteran filed a claim for SSA disability 
benefits.  In contrast, during the aforementioned 
videoconference hearing before the undersigned VLJ, the 
veteran testified that he was not receiving SSA disability 
benefits.  The Board notes that the record associated with 
any disability claim filed by the veteran with SSA may 
contain additional relevant evidence.  The Board also notes 
that once VA is put on notice that a claimant was denied or 
is in receipt of disability benefits from SSA, VA has a duty 
to obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, in light of 
this remand for the development above, the RO should clarify 
with the veteran whether he did, in fact, file a claim for 
SSA disability benefits.  If so, the RO should obtain any 
available medical records associated with the veteran's SSA 
disability benefits claim.  

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  Medical records associated with any 
additional VA medical treatment the 
veteran may have received since June 2008 
should be obtained.  The RO/AMC must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) (2007) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO/AMC should clarify with the 
veteran whether he filed a claim for SSA 
disability benefits, and if so, the 
RO/AMC should attempt to obtain any 
available records and associated such 
records with the claims file.  All 
procedures set forth pertaining to 
requests for records from Federal 
facilities must be followed.

3.  After securing any additional 
records, the veteran should be scheduled 
to undergo a VA psychiatric examination.  
All appropriate testing should be 
conducted and all clinical findings 
should be reported in detail.  The 
examiner should be asked to review the 
claims file and examine the veteran and 
identify any current psychiatric 
disabilities.  The examiner should then 
render an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
identified psychiatric disability is 
related to the veteran's period of 
military service.  

4.  The veteran must be given adequate 
notice of the examination, to include the 
consequences of his failure to report 
under 38 C.F.R. § 3.655.  A copy of the 
examination notification should be 
associated with the claims file.  Failure 
to appear for any scheduled examination 
should be noted in the claims file.

5.  The RO/AMC should ensure that the 
medical report requested above complies 
with this remand, especially with respect 
to the instructions to provide a medical 
opinion.  If the report is insufficient, 
or if the requested action is not taken 
or is deficient, it should be returned to 
the examiner for correction.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After taking any further development 
deemed appropriate, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefit is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




